Citation Nr: 0719067	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-38 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1962 to January 
1967, from July 1994 to August 1995, and from October 1995 to 
August 2004.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in June 2005, which granted service 
connection for bilateral defective hearing and assigned a 
noncompensable (zero percent) rating effective August 29, 
2004.

The Board notes that, in general, when an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the current appeal arose from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim and appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

During the course of the current appeal, the RO has taken 
action on several issues.  As an aggregate result, service 
connection is also in effect for residuals of fracture, right 
clavicle, rated as 20 percent disabling; tinnitus, rated as 
10 percent disabling; and residual scar on the left lateral 
knee, rated at 0 percent.  

During the course of the current appeal, the RO also granted 
service connection for residuals of injury to the left 
shoulder (and assigned a noncompensable rating); that issue 
is no longer part of the current appeal.

The veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO in January 2007; a transcript is of record.  (Tr.)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The claims file contains reports of VA audiometric 
evaluations including studies undertaken in December 2002, 
August 2004, and December 2004, at which time it was noted 
that he was receiving hearing aids for both ears from a local 
Tricare provider.  Primarily high sensorineural hearing loss 
was identified in both ears.  

On the December 2004 examination, the authorized audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
80
LEFT
15
20
40
65
80

Speech audiometry revealed speech recognition ability of 92% 
in the right ear and 84% in the left ear.

On VA audiometric evaluation in March 2006, it was noted that 
the veteran wore hearing aids in both ears for the 
examination.  On the authorized audiological evaluation the 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
70
85
LEFT
25
25
45
55
65

Speech audiometry revealed speech recognition ability of 80% 
in the right ear and 84% in the left ear.  The examiner noted 
that he was also shown to have diminished right tympanic 
membrane mobility, and slight negative ear pressure in the 
left, indicating Eustachian tube dysfunction.  Acoustic 
reflexes could not be tested, since adequate seals could not 
be maintained.

The Board notes that, based on these audiometric findings, 
while the veteran's raw decibel loss in both ears did not 
significantly deteriorate in the two year (2004-2006) period 
involved (in fact, some decibels were slightly higher, and 
others were slight lower at given levels when comparing the 
two tests); and his speech recognition remained the same in 
the left ear; nonetheless, his actual speech recognition 
ability showed a considerable deterioration in the right ear, 
i.e., from 92% to 80%.  

At his Travel Board hearing, the veteran testified that he 
was not having much help from his military-issue hearing 
aids.  Tr. at 5-6, 7.  He said that he a very difficult time 
hearing people around him and that often his wife had to 
repeat herself and speak more loudly so she can be heard.  
Tr. at 4, 8.  He said his co-workers could talk to him and he 
would not hear them.  He was also an instructor for the city, 
and when he held classes, everyone in the classes of about 12 
or so had to raise their voices so he could hear them, and it 
was particularly difficult when a vehicle went by outside, as 
he had no microphone.  Tr. at 4, 7-8.  He said that he felt 
that his hearing had gotten worse in both ears since last 
evaluated.  Tr. at 7.  He also had problems hearing when 
there was outside noise such as sirens, honking, or that sort 
of traffic  Tr. at 10.  He indicated that he had no 
appointments scheduled with VA but would be willing to report 
for another VA audiometric evaluation.  Tr. at 10-11.

Based on the evidence of record, the documented deterioration 
in speech reception, and the veteran's claimed worsening of 
symptoms, the Board finds that it will prove productive to 
get an additional audiometric evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  If he 
has additional 
information from 
private care-givers 
who have provided 
ear or hearing care, 
hearing aids, etc. 
since 2002, he 
should submit it and 
VA should assist to 
the extent required.  
If he has additional 
collateral 
documentation of any 
special problems he 
has encountered, 
i.e., from his 
employer, etc., he 
should also submit 
that data to be 
filed in the claims 
file.

2.  The veteran 
should then be 
scheduled for a VA 
audiometric 
evaluation to 
determine the exact 
nature and extent of 
his current hearing 
loss.  The claims 
file must be 
available for review 
by the examiner in 
conjunction with the 
examination.  All 
necessary testing 
should be 
undertaken, and the 
examiner should 
opine as to any 
particular problems 
encountered. 

3.  The case should 
then be reviewed by 
the RO on both 
schedular and extra-
schedular bases, and 
addressing any 
pertinent Fenderson 
concerns; and if the 
decision remains 
unfavorable, a SSOC 
should be issued, 
and the veteran and 
his representative 
should be afforded a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for final 
appellate review on 
the evidence of 
record. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


